 

Texas Mineral Resources Corp. 10-K [tmrc-10k_083119.htm] 





 

 

Exhibit 10.16

 







 

VARIATION OF OPTION AGREEMENT

 

We refer to the Option Agreement between Texas Mineral Resources Corp. (a
Delaware corporation) (Texas Mineral Resources) and Morzev Pty Ltd (ACN 604 624
535) (Morzev) (together, the Parties) dated 28 August 2018 and varied on 20
September 2018 (Agreement). Capitalised terms used in this variation agreement
have the same meanings as under the Agreement unless the context requires
otherwise. The purpose of this variation agreement is to record the Parties’
agreement, in accordance with clause 11.03 of the Agreement, to give effect to
the variation set out below.

 

The Parties hereby agree to further vary the Agreement by deleting the words:

 

(a)“to enter into a Definitive Agreement” in Recital B of the Agreement;

 

(b)“in the form of that annexed to the Definitive Agreement” in Section 3.03(d)
of the Agreement; and

 

(c)“in the form of that annexed to the Definitive Agreement” in Section 3.03(d)
of the Agreement.

 

Further, the Parties hereby acknowledge and agree that the Option has been
exercised by Morzev in accordance with Article 3 of the Agreement.

 

Other than as agreed in accordance with the terms of this variation agreement,
the terms and conditions of the Agreement remain in full force and effect. Any
inconsistency between the Agreement and this variation agreement will be
interpreted in such a manner as to give effect to this variation agreement. This
variation agreement is governed by the laws in force from time to time in the
State of Delaware.

 

By execution of this variation agreement, the Parties agree to the variation of
the Agreement on the terms and conditions set out above. This variation
agreement may be executed in any number of counterparts and all counterparts
taken together constitute one variation agreement.

 

DATED: October 9, 2018

 

EXECUTED by MORZEV PTY LTD )



ACN 604 624 535 )



in accordance with section 127 of the )



Corporations Act 2001 (Cth): )

 

/s/ Mordechai Gutnick    

Signature of sole director/company secretary

 

    MORDECHAI GUTNICK     Signature of sole director/company secretary    

 

1

 

 

DATED: October 9, 2018

 

EXECUTED BY )



TEXAS MINERAL RESOURCES CORP )



in accordance with its constituent )



documents and place of incorporation: )

 

/s/ Daniel E. Gorski    

Signature

 

    Daniel E. Gorski, CEO     Name and title    

 



2

